DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Examiner finds no support within the cited prior art for A pre-moistened wipe package with applicator comprising: a multi-ply applicator body that defines a first interior space between a first layer and a second layer and a second interior space between the second layer and a third layer, wherein the first layer has an opening that is open to an exterior and provides access to the first interior space with a lid member being coupled to the first layer and configured to cover the opening in a closed position thereof, the second interior space being configured to receive a hand of a user; and an arrangement of wipes disposed within the first interior space and being removable through the opening; wherein an outer exposed surface of the third layer is configured so as to releasably hold one of the wipes along the outer exposed surface; wherein the second middle layer has a plurality of open peripheral notches formed along a peripheral edge thereof so as to provide direct access points between the first layer and a third layer, wherein the first and third layers are directly attached to one another at locations that lie within the peripheral notches of the second layer as recited in claim 6.

Examiner finds no support within the cited prior art for wherein the second layer has a plurality of open peripheral notches formed along a peripheral edge thereof so as to provide direct access points between the first layer and a third layer, wherein the first and third layers are directly attached to one another at locations that lie within the peripheral notches of the second layer.


Examiner finds no support within the cited prior art for wherein the peripheral edge of the second layer has a series of notches formed therein wherein within each notch the first layer overlies the third layer.

Examiner does not find the subject matter to be obvious in view of the prior art references as cited.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651